DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments filed 01/26/2021. Claims 1, 3, 4, 7, 18, 26, 27 and 34 are amended. Claims 1-34 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17, 22, 27 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Trachte (US 2012/0268406) in view of De Wind et al. (US 2015/0116810) and Benson et al. (US 2014/0063433).


In reference to claim 1, Trachte teaches a vehicle interior component configured to provide a user interface for a vehicle occupant in a vehicle comprising vehicle systems (Trachte, pg. 1, par. 2, touch sensitive input surfaces on a vehicle steering wheel/interior component; pg. 3, par. 29, touch sensitive input surfaces on a vehicle steering wheel),
comprising: a composite structure configured to provide the user interface comprising: (a) a cover providing an exterior surface (Trachte, pg. 3, par. 29, combined fabric types or layers which react in an electrically effective fashion on contact); 
(b) a sensor (Trachte, pg. 3, par. 29, touch sensitive or approach sensitive, for example through a measureable change in resistance or capacitance);

(d) a functional layer (Trachte, pg. 3, pars. 29, 33, tactile feedback); 
(e) a positioning layer (Trachte, pg. 3, par. 35, specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, of an application force);
wherein the cover comprises a layer configured to facilitate the transmission of light; wherein the sensor is configured to detect input from the vehicle occupant at or adjacent to the exterior surface of the cover; wherein the display is configured to provide illumination at least partially visible through the exterior surface of the cover; so that operation of the user interface for the vehicle occupant comprises at least one of (a) output from illumination from the display and (b) input detected by the sensor (Trachte, pg. 4, pars. 35, 36, light shining through, detect input).
Trachte however fails to expressly teach wherein the positioning layer is configured to provide separation between the cover and the display. 
De Wind discloses a vehicle display, analogous in art with that of Trachte, further comprising a cover and a display (De Wind, pg. 18, par. 120, cover diffuser in front of display/illumination source to provide a generally uniform appearance).
It would have been obvious to one having ordinary skill in the art to modify the system of Trachte, to further comprise a cover/diffuser in front of a display, as taught by De Wind.

Trachte as modified however fails to expressly teach wherein the positioning layer comprises at least one of (a) a spacer; (b) a flexible spacer; (c) a foam material; (d) polyurethane; (e) a spacer material.
Benson discloses a display, analogous in art with that of Trachte as modified, further comprising a layer configured to provide separation between a cover and a display; wherein the layer comprises at least one of (a) a spacer; (b) a flexible spacer; (c) a foam material; (d) polyurethane; (e) a spacer material (Benson, Abstract; pg. 1, par. 8, foam material separating a cover and a display).
It would have been obvious to one having ordinary skill in the art to modify the system of Trachte as modified, to further comprise a layer configured to provide separation between a cover and a display; wherein the layer comprises at least one of (a) a spacer; (b) a flexible spacer; (c) a foam material; (d) polyurethane; (e) a spacer material, as taught by Benson.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising a layer configured to provide separation between a cover and a display; wherein the layer 

Claim 2 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches wherein the composite structure comprises: (a) the cover; (b) the functional layer; (c) the sensor; (d) the positioning layer; (e) the display; (f) a substrate (Trachte, pg. 3, par. 29, combined fabric types or layers on a steering wheel which react in an electrically effective fashion on contact, touch sensitive input surfaces on a vehicle steering wheel; steering wheel/composite structure further comprising, touch sensitive or approach sensitive sensing on a steering wheel; pg. 3, par. 35, specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, of an application force; pg. 3, pars. 29, 30, display; pg. 3, par. 35, specifically shaped fibers or lamellas on a substrate which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, of an application force; Trachte as modified by De Wind and Benson).

Claim 3 is rejected as being dependent on rejected claim 2 as discussed above and further, Trachte as modified teaches wherein the functional layer comprises a 

Claim 4 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches wherein the cover comprises at least one of (a) textile; (b) fabric; (c) fiber mesh; (d) leather; (e) grain surface; (f) synthetic fibers; (g) natural fibers; (h) artificial leather; (i) polyester; (j) synthetic material; (k) fabric sheet; (l) upholstered material; (m) a fleece material; (n) a woven material; (o) a non-woven material; (p) a sheet material; (q) a perforated material; (r) a composite of multiple fiber materials; (s) a translucent material; (t) a resilient material; (u) a leather material configured to facilitate the transmission of light; (v) a material that is partially transparent and partially opaque; (w) a layer configured to facilitate transmission of visible light; (x) a surface material perforated to improve the visibility of light from the display (Trachte, pg. 3, par. 29, combined fabric types or layers which react in an electrically effective fashion on contact; Trachte as modified by De Wind, pg. 18, par. 120, cover diffuser in front of display/illumination source to provide a generally uniform appearance, and Benson, Abstract; pg. 1, par. 8, foam material separating a cover and a display).

Claim 5 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches wherein the cover comprises a light-transmissive cover comprising at least one of (a) film; (b) resin; (c) polycarbonate; (d) polyurethane; (e) polyvinyl material; (f) TPO; (g) a poly material; (h) a poly film; (i) a composite of multiple plastic materials; (j) a composite of multiple materials; (k) a composite of fiber material; (l) natural material; (m) metal; (n) a perforated material; (o) a translucent layer (Trachte, pgs. 3, par. 34, light-emitting fibers as recognizable display zones; pg. visually active display fibers; pg. 5, par. 52, visually active display fibers; ; Trachte as modified by De Wind, pg. 18, par. 120, cover diffuser in front of display/illumination source to provide a generally uniform appearance, and Benson, Abstract; pg. 1, par. 8, foam material separating a cover and a display).

Claim 6 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches wherein the functional layer is configured for at least one of (a) positioning; (b) spacing; (c) haptic feedback; (d) tactile feedback such as vibration; (e) audible feedback such as sound; (f) optical enhancement; (g) light shielding; (h) electrical shielding; (i) interference shielding; (j) optical electrical charging for a device; (k) interaction with a mobile device; (l) interaction with a vehicle system; (m) cushioning; (n) adhesion or bonding; (o) tactile shear/feel performance; (p) thermal management; (q) heating; (r) cooling; (s) providing Peltier effect; (t) diffusion of illumination from the display; (u) monitoring; (v) recording; (w) alerting; (x) messaging; 

Claim 7 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches wherein the positioning layer is configured to retain positioning within the composite structure for operation of the sensor from input from the vehicle occupant (Trachte, pg. 3, par. 35, specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, of an application force).

Claim 8 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches wherein the user interface is configured so that input from the vehicle occupant at the exterior surface of the cover is detected by the sensor (Trachte, pg. 3, par. 29, touch sensitive or approach sensitive, for example through a measureable change in resistance or capacitance; and as modified by De Wind, pg. 5, par. 51, detect touch or presence).



Claim 10 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches wherein the composite structure is configured in a contoured shape (Trachte, pg. 4, par. 42, curvature structure sections, spring compression arches).

Claim 11 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches wherein the composite structure comprises a substrate (Trachte, Figs. 1-3; pg. 3, par. 29, combined fabric types or layers).
 


Claim 13 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches further comprising a control system configured to connect to vehicle systems; wherein the control system is configured to facilitate operation by the vehicle occupant for at least one of (a) sending a signal to a control module, (b) controlling a motor, (c) providing a signal to a vehicle component, (d) providing electrical power to a vehicle component, (e) providing at least one of (1) visible feedback, (2) audible feedback, (3) tactile feedback, (4) haptic feedback to the vehicle occupant (Trachte, pg. 3, pars. 29, 33, tactile feedback; Abstract, control windshield wipers, phone, headlights, etc.).

Claim 14 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches wherein the user interface is configured for interaction with a vehicle occupant by at least one of (a) touch at the exterior surface of the cover detected by the sensor or (b) gesture adjacent to the exterior surface of the 

Claim 15 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches wherein the sensor comprises at least one of (a) an array; (b) a grid; (c) a foil; (d) a panel; (e) a touch panel; (f) a flexible panel; (g) a detector; (h) a proximity detector; (i) a capacitive touch panel; (j) a pressure sensitive panel (Trachte, pg. 3, par. 29, touch sensitive or approach sensitive, for example through a measureable change in resistance or capacitance).

Claim 16 is rejected as being dependent on rejected claim 1 as discussed above and further, Trachte as modified teaches wherein the display comprises at least one of (a) an array; (b) a grid; (c) a panel; (d) a display screen; (e) a flexible panel; (f) a lighting array; (g) a lighting device array; (h) a light-emitting device array; (i) an LED array; (j) a flexible LED array; (k) an OLED array; (l) a flexible LED matrix; (m) a flexible sheet (Trachte, pg. 1, par. 11, display; pg. 3, pars. 29, 30, display).



Claim 22 is rejected as being dependent on rejected claim 18 as discussed below and further, Trachte as modified by De Wind however fails to expressly teach wherein the composite structure further comprises a foam layer under the cover. 
Benson discloses a display, analogous in art with that of Trachte as modified by De Wind, teach wherein the composite structure further comprises a foam layer under the cover (Benson, Abstract; pg. 1, par. 8, foam material separating a cover and a display).
It would have been obvious to one having ordinary skill in the art to modify the system of Trachte as modified by De Wind, teach wherein the composite structure further comprises a foam layer under the cover, as taught by Benson.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements teach wherein the composite structure further comprises a foam layer under the cover, of Benson, with the 

In reference to claim 27, Trachte teaches a method of operating a vehicle interior component comprising a composite structure comprising a cover with an exterior surface and at least one functional layer and providing a sensor and a display configured to provide a user interface for a vehicle occupant in a vehicle with vehicle systems comprising the steps of: (a) pressing the cover toward the sensor to a distance where input can be detected by the sensor; and (b) contacting the exterior surface within a distance where input can be detected by the sensor; wherein the cover comprises a light-transmissive layer configured to facilitate the transmission of light; wherein the sensor is configured to detect input from the vehicle occupant at or adjacent to the exterior surface of the cover from at least one of (a) touch; (b) pressure; (c) proximity; (d) movement; (e) gesture; (f) positioning; wherein the display is configured to provide illumination at least partially visible through the exterior surface of the cover; wherein operation of the user interface for the vehicle occupant comprises at least one of (a) output from illumination from the display and (b) input detected by the sensor; wherein the at least one functional layer comprises a first functional layer for illumination from the display and a second functional layer configured as a positioning layer; wherein the composite structure comprises (a) the cover comprising the light-transmissive layer; (b) the first functional layer configured for illumination from the display; (c) the sensor; (d) the second functional layer; (e) the display configured to 
Trachte however fails to expressly teach wherein the positioning layer is configured to provide separation between the cover and the display. 
De Wind discloses a vehicle display, analogous in art with that of Trachte, further comprising a cover and a display (De Wind, pg. 18, par. 120, cover diffuser in front of display/illumination source to provide a generally uniform appearance).
It would have been obvious to one having ordinary skill in the art to modify the system of Trachte, to further comprise a cover/diffuser in front of a display, as taught by De Wind.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising a cover/diffuser 
Trachte as modified however fails to expressly teach wherein the positioning layer comprises at least one of (a) a spacer; (b) a flexible spacer; (c) a foam material; (d) polyurethane; (e) a spacer material.
Benson discloses a display, analogous in art with that of Trachte as modified, further comprising a layer configured to provide separation between a cover and a display; wherein the layer comprises at least one of (a) a spacer; (b) a flexible spacer; (c) a foam material; (d) polyurethane; (e) a spacer material (Benson, Abstract; pg. 1, par. 8, foam material separating a cover and a display).
It would have been obvious to one having ordinary skill in the art to modify the system of Trachte as modified, to further comprise a layer configured to provide separation between a cover and a display; wherein the layer comprises at least one of (a) a spacer; (b) a flexible spacer; (c) a foam material; (d) polyurethane; (e) a spacer material, as taught by Benson.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising a layer configured to provide separation between a cover and a display; wherein the layer comprises at least one of (a) a spacer; (b) a flexible spacer; (c) a foam material; (d) polyurethane; (e) a spacer material, of Benson, with the system of Trachte as modified, 

Claim 31 is rejected as being dependent on rejected claim 27 as discussed above and further, Trachte as modified teaches further comprising the step of (c) movement at or adjacent the exterior surface detected as input by the sensor (Trachte, pg. 3, par. 29, touch sensitive or approach sensitive, for example through a measureable change in resistance or capacitance.

Claim 32 is rejected as being dependent on rejected claim 27 as discussed above and further, Trachte as modified teaches wherein the display is configured to display at least one of (a) data; (b) information; (c) vehicle system information; (d) an input panel; (e) a menu system; (f) an output panel; (g) an image; (h) lighting (Trachte, pg. 1, par. 11, display; pg. 3, pars. 29, 30, display).

Claim 33 is rejected as being dependent on rejected claim 27 as discussed above and further, Trachte as modified teaches wherein the positioning layer comprises at least one of: (a) a spacer; (b) a flexible spacer; (c) a spacer fabric; (d) a fabric material; (e) a foam material; (f) a plastic material; (g) a woven material; (h) a fiber material; (i) fabric; (j) polyurethane; or (k) a spacer material (Trachte, pg. 3, par. 35, 

Claim 34 is rejected as being dependent on rejected claim 27 as discussed above and further, Trachte teaches wherein the cover comprises at least one of (a) textile; (b) fabric; (c) fiber mesh; (d) leather; (e) grain surface; (f) synthetic fibers; (g) natural fibers; (h) artificial leather; (i) polyester; (j) synthetic material; (k) fabric sheet; (l) upholstered material; (m) a fleece material; (n) a woven material; (o) a non-woven material; (p) a sheet material; (q) a perforated material; (r) a composite of multiple fiber materials; (s) a translucent material; (t) a resilient material; (u) a leather material configured to facilitate the transmission of light; (v) a material that is partially transparent and partially opaque; (w) a layer configured to facilitate transmission of visible light; (x) a surface material perforated to improve the visibility of light from the display; (y) film; (z) resin; (aa) polycarbonate; (bb) polyurethane; (cc) polyvinyl material; (dd) TPO; (ee) a poly material; (ff) a poly film; (gg) a composite of multiple plastic materials; (hh) a translucent layer; (ii) a composite of multiple materials; (jj) a composite of fiber material; (kk) natural material; (ll) metal; (mm) a perforated material (Trachte, pg. 3, par. 35, specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, of an application force; pg. 3, pars. 29, 30, display; pg. 3, par. 35, specifically shaped fibers or lamellas on a substrate which have specific rigidity or torsional rigidity and  pg. 3, par. 29, combined fabric types or layers which react in an electrically effective fashion on contact; Trachte as modified by De Wind, pg. 18, par. 120, cover diffuser in front of display/illumination source to provide a generally uniform appearance, and Benson, Abstract; pg. 1, par. 8, foam material separating a cover and a display).

Claims 18-21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Trachte (US 2012/0268406) in view of De Wind et al. (US 2015/0116810).

In reference to claim 18, Trachte teaches a vehicle interior component configured to provide a user interface for a vehicle occupant in a vehicle comprising vehicle systems comprising: a composite structure configured to provide the user interface comprising: (a) a cover providing an exterior surface; (b) a sensor; (c) a display; and (d) a functional layer; wherein the cover comprises a light-transmissive layer; wherein the sensor is configured to detect input from the vehicle occupant at or adjacent to the exterior surface of the cover; wherein the display comprises a panel configured to provide illumination at least partially visible through the functional layer and the exterior surface of the cover; wherein the sensor is configured to detect input from the vehicle occupant at or adjacent to the exterior surface of the cover from at least one of (a) touch; (b) pressure; (c) proximity; (d) movement; (e) gesture; (f) positioning; so that 
Trachte however fails to expressly teach wherein the functional layer is configured to provide separation between the cover and the display.
De Wind discloses a vehicle display, analogous in art with that of Trachte, further comprising a cover and a display (De Wind, pg. 18, par. 120, cover diffuser in front of display/illumination source to provide a generally uniform appearance).
It would have been obvious to one having ordinary skill in the art to modify the system of Trachte, to further comprise a cover/diffuser in front of a display, as taught by De Wind.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising a cover/diffuser 

Claim 19 is rejected as being dependent on rejected claim 18 as discussed below and further, Trachte as modified teaches wherein the functional layer comprises a first functional layer and a second functional layer; wherein the first functional layer comprises a functional layer configured for diffusion of illumination from the display and the second functional layer comprises a positioning layer (Trachte, pg. 4, pars. 35, 36, light shining through; pg. 3, par. 35, specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, of an application force; pg. 3, par. 29, combined fabric types or layers; per the claim limitation, first and second layers may be a same layer as opposed to different layers; Trachte as modified by De Wind, pg. 18, par. 120, cover diffuser in front of display/illumination source to provide a generally uniform appearance).

Claim 20 is rejected as being dependent on rejected claim 19 as discussed above and further, Trachte as modified teaches wherein the positioning layer comprises at least one of (a) a spacer; (b) a flexible spacer; (c) a spacer fabric; (d) a fabric material; (e) a foam material; (f) a plastic material; (g) a woven material; (h) a fiber 

Claim 21 is rejected as being dependent on rejected claim 18 as discussed above and further, Trachte as modified teaches wherein the composite structure comprises: (a) the cover; (b) the functional layer; (c) the sensor; (d) a positioning layer; (e) the display; (f) a substrate; wherein the functional layer comprises a diffuser and the positioning layer comprises at least one of (a) a foam material; (b) a spacer fabric (Trachte, pg. 3, par. 29, combined fabric types or layers on a steering wheel which react in an electrically effective fashion on contact, touch sensitive input surfaces on a vehicle steering wheel; steering wheel/composite structure further comprising, touch sensitive or approach sensitive sensing on a steering wheel; pg. 3, par. 35, specifically shaped fibers or lamellas which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, of an application force; pg. 3, pars. 29, 30, display; pg. 3, par. 35, specifically shaped fibers or lamellas on a substrate which have specific rigidity or torsional rigidity and which have a nonlinear behavior in the proportion, which can be perceived by fingers, of an application force; Trachte as modified by De Wind, pg. 18, par. 120, cover diffuser in front of display/illumination source to provide a generally uniform appearance).



Claim 26 is rejected as being dependent on rejected claim 18 as discussed above and further, Trachte as modified teaches wherein the cover comprises at least one of: (a) textile; (b) fabric; (c) fiber mesh; (d) leather; (e) grain surface; (f) synthetic fibers; (g) natural fibers; (h) artificial leather; (i) polyester; (j) synthetic fibers; (k) fabric sheet; (l) upholstered material; (m) a fleece material; (n) a woven material; (o) a non-woven material; (p) a sheet material; (q) a perforated material; (r) a composite of multiple fiber materials; (s) a translucent material; (t) a resilient material; (u) a leather material configured to facilitate the transmission of light; (v) a material that is partially transparent and partially opaque; (w) a layer configured to facilitate transmission of visible light; (x) a surface material perforated to improve the visibility of light from the display; (y) film; (z) resin; (aa) polycarbonate; (bb) polyurethane; (cc) polyvinyl material; (dd) TPO; (ee) a poly material; (ff) a poly film; (gg) a composite of multiple plastic materials; (hh) a translucent layer; (ii) a composite of multiple materials; (jj) a composite  pg. 3, par. 29, combined fabric types or layers which react in an electrically effective fashion on contact; Trachte as modified by De Wind, pg. 18, par. 120, cover diffuser in front of display/illumination source to provide a generally uniform appearance).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Trachte (US 2012/0268406) as modified by De Wind et al. (US 2015/0116810), and further in view of Sizelove (US 2015/0253966).


Claim 23 is rejected as being dependent on rejected claim 18 as discussed above and further, Trachte as modified teaches user input (Trachte, pg. 1, par. 11, display; pg. 3, pars. 29, 30, display; pg. 4, pars. 35, 36, light shining through, detect input).
Trachte as modified however fails to expressly teach wherein the user interface comprises a display element from illumination from the display that is configured to be selectively positioned on the exterior surface of the cover; and wherein the display 
Sizelove discloses user interface, analogous in art with that of Trachte as modified, wherein a user interface comprises a display element from illumination from a display that is configured to be selectively positioned on an exterior surface of a cover; and wherein the display element of the user interface comprises at least one of (a) an icon; (b) a symbol; (c) a button indicator; (d) a menu system; (e) a display panel image; (f) an information display image; (g) a graphics display image; (h) a control panel; (i) an input panel; (j) a touch screen; (k) a repositionable image; (l) a projected image; (m) an image element selectively positionable on the exterior surface of the cover by interaction with the vehicle occupant (Sizelove, pgs. 13-14, par. 135, presentation control functions including dragging).
It would have been obvious to one having ordinary skill in the art to modify the structure of Trachte wherein a user interface comprises a display element from illumination from a display that is configured to be selectively positioned on an exterior surface of a cover; and wherein the display element of the user interface comprises at least one of (a) an icon; (b) a symbol; (c) a button indicator; (d) a menu system; (e) a display panel image; (f) an information display image; (g) a graphics display image; (h) 
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a user interface comprises a display element from illumination from a display that is configured to be selectively positioned on an exterior surface of a cover; and wherein the display element of the user interface comprises at least one of (a) an icon; (b) a symbol; (c) a button indicator; (d) a menu system; (e) a display panel image; (f) an information display image; (g) a graphics display image; (h) a control panel; (i) an input panel; (j) a touch screen; (k) a repositionable image; (l) a projected image; (m) an image element selectively positionable on the exterior surface of the cover by interaction with the vehicle occupant, of Sizelove, with the composite structure of Trachte as modified, according to known methods to achieve predictable results, namely, user input gestures, as is well known in the art.

Claim 24 is rejected as being dependent on rejected claim 18 as discussed above and further, Trachte as modified teaches user input (Trachte, pg. 1, par. 11, display; pg. 3, pars. 29, 30, display; pg. 4, pars. 35, 36, light shining through, detect input).

Sizelove discloses user interface, analogous in art with that of Trachte, wherein a display element of a user interface is configured to be positioned on an exterior surface of a cover (a) contacting of an exterior surface of the cover at a position where the display element is to be displayed when the display element is not displayed; (b) contacting the exterior surface of the cover where the display element is displayed and dragging the display element along the exterior surface of the cover to a position where the display element is to be displayed (Sizelove, pgs. 13-14, par. 135, presentation control functions including dragging).
It would have been obvious to one having ordinary skill in the art to modify the structure of Trachte wherein a display element of a user interface is configured to be positioned on an exterior surface of a cover (a) contacting of an exterior surface of the cover at a position where the display element is to be displayed when the display element is not displayed; (b) contacting the exterior surface of the cover where the display element is displayed and dragging the display element along the exterior 
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements wherein a display element of a user interface is configured to be positioned on an exterior surface of a cover (a) contacting of an exterior surface of the cover at a position where the display element is to be displayed when the display element is not displayed; (b) contacting the exterior surface of the cover where the display element is displayed and dragging the display element along the exterior surface of the cover to a position where the display element is to be displayed, of Sizelove, with the composite structure of Trachte, according to known methods to achieve predictable results, namely, user input gestures as is well known in the art.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Trachte (US 2012/0268406) as modified by De Wind et al. (US 2015/0116810) and Benson et al. (US 2014/0063433), and further in view of Sizelove (US 2015/0253966).

Claim 28 is rejected as being dependent on rejected claim 27 as discussed above and further, Trachte as modified teaches user input (Trachte, pg. 1, par. 11, display; pg. 3, pars. 29, 30, display; pg. 4, pars. 35, 36, light shining through, detect input).

Sizelove discloses user interface, analogous in art with that of Trachte as modified, wherein a step of pressing a cover toward a sensor comprises compressing the cover toward the sensor to a first threshold distance where input can be detected by the sensor to actuate a user interface; and wherein a step of contacting an exterior surface comprises contact within a second threshold distance where input can be detected by the sensor to operate and/or to position the user interface (Sizelove, pgs. 4-5, par. 71, first and second predetermined distances; pgs. 13-14, par. 135, presentation control functions including dragging, determining a predetermined distance).
It would have been obvious to one having ordinary skill in the art to modify the structure of Trachte as modified wherein a step of pressing a cover toward a sensor comprises compressing the cover toward the sensor to a first threshold distance where input can be detected by the sensor to actuate a user interface; and wherein a step of contacting an exterior surface comprises contact within a second threshold distance where input can be detected by the sensor to operate and/or to position the user interface, as taught by Sizelove.


Claim 29 is rejected as being dependent on rejected claim 28 as discussed above and further, Trachte as modified teaches wherein the step of contacting the exterior surface within the second threshold distance does not require deformation of the composite structure (Trachte, pg. 3, par. 29, touch sensitive or approach sensitive, for example through a measureable change in resistance or capacitance; as modified by Sizelove, pgs. 4-5, par. 71, first and second predetermined distances; pgs. 13-14, par. 135, presentation control functions including dragging, determining a predetermined distance).

Claim 30 is rejected as being dependent on rejected claim 28 as discussed above and further, Trachte as modified teaches wherein the step of pressing the cover .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624